EXHIBIT 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 25th day of September, 2006, by and between FUND VIII AND FUND IX
ASSOCIATES, a Georgia general partnership (“Landlord”), and UNITED STATES
CELLULAR OPERATING COMPANY, a Delaware corporation (“Tenant”).

RECITALS

A.       Landlord and Tenant (as successor in interest to Westel – Milwaukee
Company, Inc., d/b/a Cellular One, a Wisconsin corporation) are parties to that
certain lease dated June 4, 1998, which lease has been previously amended by
instrument dated October 31, 2001 (together, the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant (the “Current Leased Premises”) the entire
building located at 5117 West Terrace Drive, Madison, Wisconsin 53783 (the
“Building”).

B.       The Lease by its terms shall expire on May 31, 2007 (the “Prior
Expiration Date”), and the parties desire to extend the Lease Term on the
following terms and conditions.

C.       Tenant desires to surrender a portion of the Current Leased Premises to
Landlord comprised of (i) a portion of the 1st floor of the Building to be
hereinafter designated as common area for the benefit of all tenants and
occupants of the Building, which portion is more particularly identified as
“Common” on Exhibit A attached hereto, and (ii) the entire 4th floor of the
Building (collectively, the “Reduction Leased Premises”) and further desires
that the Lease be appropriately amended, and Landlord is willing to accept such
surrender on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.       Extension. The Lease Term is hereby extended for a period of five
(5) years and eight (8) months and shall expire on January 31, 2013 (the
“Extended Expiration Date”), unless sooner terminated in accordance with the
terms of the Lease. That portion of the Lease Term commencing on the Reduction
Effective Date (defined in Section 2.2 below) and ending on the Extended
Expiration Date shall be referred to herein as the “New Lease Term”.

2.       Reduction.

          2.1.       Tenant shall vacate the Reduction Leased Premises in
accordance with the terms of the Lease on or prior to December 31, 2006, which
is the date immediately preceding the Reduction Effective Date, and Tenant shall
fully comply with all obligations under the Lease respecting the Reduction
Leased Premises up to the Reduction Effective Date, including those provisions
relating to the condition of the Reduction Leased Premises and removal of
Tenant’s property therefrom.

 

1



--------------------------------------------------------------------------------

          2.2.       Effective as of the later of (i) January 1, 2007, and
(ii) Tenant’s actual surrender of the Reduction Leased Premises (such later
date, the “Reduction Effective Date”), the Leased Premises is reduced by the
elimination of the Reduction Leased Premises. As of the Reduction Effective
Date, the Reduction Leased Premises shall be deemed surrendered by Tenant to
Landlord, the Lease shall be deemed terminated with respect to the Reduction
Leased Premises, and the “Leased Premises”, as defined in the Lease, shall be
deemed to mean the Current Leased Premises, less the Reduction Leased Premises
(hereinafter, the “Reduced Leased Premises”) and shall be deemed to contain
74,717 square feet of Rentable Area comprised of 21,990 square feet of Rentable
Area on the 1st floor of the Building, 25,519 square feet of Rentable Area on
the 2nd floor of the Building and 27,208 square feet of Rentable Area on the 3rd
floor of the Building.

          2.3.       If Tenant shall holdover in the Reduction Leased Premises
beyond the day immediately preceding the Reduction Effective Date, Tenant shall
be liable for Base Rental, Tenant’s Additional Rental and other charges
respecting the Reduction Leased Premises equal to one hundred fifty percent
(150%) of the amount in effect under the Lease prorated on a per diem basis and
on a per square foot basis for the Reduction Leased Premises. Such holdover
amount shall not be in limitation of Tenant’s liability for consequential or
other damages arising from Tenant’s holding over nor shall it be deemed
permission for Tenant to holdover in the Reduction Leased Premises.
Notwithstanding the foregoing, Tenant shall not be liable for consequential
damages pursuant to this Section 2.2 unless Landlord notifies Tenant that
Landlord has entered into a lease for the Reduction Leased Premises or has
received a bona fide offer to lease the Reduction Leased Premises, and that
Landlord will be unable to deliver possession, or perform improvements, due to
Tenant’s holdover.

3.       Base Rental. As of the Reduction Effective Date, the schedule of Base
Rental contained in the Lease is deleted, and the following is substituted
therefor:

 

Months

  

Rate/annum per sf of

Rentable Floor Area of

Reduced Leased Premises

   Annual Base Rental    Monthly Base Rental

1 – 12

   $12.50    $  933,962.50    $77,830.21

13 – 24

   $12.75    $  952,641.75    $79,386.81

25 – 36

   $13.01    $  972,068.17    $81,005.68

37 – 48

   $13.27    $  991,494.59    $82,624.55

49 – 60

   $13.53    $1,010,921.01    $84,243.42

61 – 72

   $13.80    $1,031,094.60    $85,924.55

    73

   $14.08    $1,052,015.36    $87,667.95

Notwithstanding the foregoing, so long as Tenant is not in material default
under the Lease beyond all applicable notice, cure and grace periods expressly
provided in the Lease, Tenant shall be entitled to an abatement of the monthly
installment of Base Rental in the amount of $12.50/sq. ft. per annum as to the
Reduced Leased Premises for the first (1st) full calendar month of the New Lease
Term (the “Abated Reduced Leased Premises Base Rental”); provided, however, that
if, at any time during the New Lease Term, Tenant suffers or permits a default
to occur under the Lease and such default is not cured within the applicable
notice, cure and/or grace period

 

2



--------------------------------------------------------------------------------

expressly provided in the Lease, then, following the expiration of any such
applicable notice, cure and/or grace period relating to such default, this
Section 3 with respect to the Abated Reduced Leased Premises Base Rental shall
immediately become null and void and, within ten (10) business days after
request by Landlord, Tenant shall pay to Landlord the unamortized Abated Reduced
Leased Premises Base Rental (i.e. based upon the amortization of the Abated
Reduced Leased Premises Base Rental in equal monthly amounts during the New
Lease Term, without interest, so that Tenant will be responsible for repayment
of that portion of the Abated Reduced Leased Premises Base Rental deemed to have
accrued on and after the date of the default). Only Base Rental shall be abated,
and all other costs and charges specified in the Lease including Tenant’s
Additional Rental shall remain due and payable pursuant to the provisions of the
Lease.

All such Base Rental shall be payable by Tenant in accordance with the terms of
the Lease.

4.       Tenant’s Share of Operating Expenses. For the period commencing on the
Reduction Effective Date and ending on the Extended Expiration Date, Tenant’s
Share is decreased from 100% to 73.31%. Notwithstanding anything in this
Amendment to the contrary, in the event that the New Lease Term commences on any
date other than January 1, 2007, Tenant shall remain liable for all year-end
adjustments with respect to Tenant’s Share of Operating Expenses applicable to
the Reduction Leased Premises for that portion of the then current calendar year
preceding the Reduction Effective Date. Such adjustments shall be paid at the
time, in the manner and otherwise in accordance with the terms of the Lease,
unless otherwise specified herein.

5.       Representations. Each party represents to the other that it has full
power and authority to execute this Amendment. Tenant represents that it has not
made any assignment, sublease, transfer, conveyance of the Lease or any interest
therein or in the Reduction Leased Premises other than those explicitly recited
herein and further represents that there is not and will not hereafter be any
claim, demand, obligation, liability, action or cause of action by any other
party respecting, relating to or arising out of the Reduction Leased Premises,
and Tenant agrees to indemnify and hold harmless Landlord and the Landlord
Related Parties (as defined in the “Miscellaneous” Section below) from all
liabilities, expenses, claims, demands, judgments, damages or costs arising from
any inaccuracy in the foregoing Tenant representations or under this Agreement,
including without limitation, attorneys’ fees. Tenant acknowledges that Landlord
will be relying on this Amendment in entering into leases for the Reduction
Leased Premises with other parties.

6.       Additional Base Rental Abatement. In addition to the Base Rental
abatement provided in Section 3 above, so long as Tenant is not in default under
the Lease, Tenant shall be entitled to an abatement of the monthly installment
of Base Rental in the amount of $13.331/sq. ft. per annum as to the Leased
Premises for the period commencing July 1, 2006 and ending December 31, 2006
(the “Abated Leased Premises Base Rental”); provided, however, that if, at any
time for the period on and after the date of this Amendment through and
including the Extended Expiration Date Tenant suffers or permits a default to
occur under the Lease and such default is not cured within the applicable
notice, cure and/or grace period expressly provided in the Lease, then,
following the expiration of any such applicable notice, cure and/or grace period
relating to such default, this Section 6 with respect to the Abated Leased
Premises Base Rental shall immediately become null and void and, within ten
(10) business days after request by Landlord, Tenant shall pay to Landlord an
amount equal to the unamortized Abated Leased

 

3



--------------------------------------------------------------------------------

Premises Base Rental (i.e. based upon the amortization of the Abated Leased
Premises Base Rental in equal monthly amounts during the New Lease Term, without
interest, so that Tenant will be responsible for repayment of that portion of
the Abated Reduced Leased Premises Base Rental deemed to have accrued on and
after the date of the default). Only Base Rental shall be abated, and all other
costs and charges specified in the Lease including Tenant’s Additional Rental
shall remain due and payable pursuant to the provisions of the Lease. To the
extent that Tenant has previously remitted to Landlord any Base Rental that is
to be abated pursuant to the provisions of this Section 6, such Base Rental
shall be reimbursed to Tenant within thirty (30) days after full execution and
delivery of this Amendment.

7.       Improvements to the Leased Premises.

          7.1       Without limitation of the provisions relating to the Tenant
Allowance set forth in the Work Letter attached to this Agreement as Exhibit B,
Tenant is in possession of the Leased Premises and accepts the same “as is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements thereto.

          7.2       The demolition, construction and installation of any
leasehold improvements desired by Tenant with respect to the Reduced Leased
Premises shall be governed by Exhibit B attached hereto.

          7.3       Notwithstanding anything to the contrary set forth in this
Amendment, Landlord and Tenant agree as follows:

                      7.3.1       In the event that Landlord determines that
separate phone lines are not available, or are not available in sufficient
numbers, to service the 4th floor of the Building, Tenant shall reimburse
Landlord within 30 days after receipt of an invoice for reasonable sums paid by
Landlord, not to exceed $1,500.00, to provide connection-ready phone service
wiring to the 4th floor of the Building.

                      7.3.2       Tenant, at Tenant’s sole cost and expense,
within ten (10) days of written request therefore by Landlord, is obligated to
disconnect the “white noise” wiring and systems from the 4th floor of the
Building.

                      7.3.3       Tenant, at Tenant’s sole cost and expense,
within ten (10) days of written request therefor by Landlord, is obligated to
disconnect and remove the receivers wired throughout the 4th floor of the
Building and relating to Tenant’s internal cell site.

                      7.3.4       Landlord shall install an electronic card
reader security system within the Building for the purpose of providing Tenant
and other tenants of the Building with access to locked doorways within the
common areas of the Building (including without limitation the entrance door to
the Building and the common area improvements located on the 1st floor such as
the bathrooms, shower areas, dock hallway and freight elevator access). Tenant
shall reimburse Landlord for its proportionate share of the cost of such
installation and equipment, as well as the cost of installing, maintaining and
repairing any alarm/fire panels within the Building to the extent

 

4



--------------------------------------------------------------------------------

required by applicable code, as part of Operating Expenses. Such reimbursement,
together with interest, shall be amortized over two (2) calendar years
commencing with calendar year 2007.

                      7.3.5       In the event, from time to time, that
Landlord, in its reasonable opinion, determines that Tenant is using in excess
of amounts of electricity usually furnished or supplied for use of the Reduced
Leased Premises for normal office use and provides Tenant reasonable evidence
thereof, Tenant, at Tenant’s sole cost and expense, shall cause the Reduced
Leased Premises, or such portion thereof as is designated by Landlord, to be
separately metered, following which, to the extent that Tenant is not billed
directly by a public utility, Tenant shall pay, within five (5) days of
Landlord’s demand, for all electricity used by Tenant in the Reduced Leased
Premises (or such portion as is separately metered).

                      7.3.6       Notwithstanding anything to the contrary set
forth in Section 39 of the Lease (as amended pursuant to Section 8 below)
Tenant, at Tenant’s sole cost and expense, within thirty (30) days of written
request therefore by Landlord, shall remove the front Building exterior sign
from the top floor of the Building and restore the surface of the Building and
any damage to the Building resulting from such removal, such removal to be in
compliance with all the terms and provisions of the Lease including, without
limitation, Articles 13 and 14 thereof; provided, however, that Landlord will
not request removal of such exterior sign unless such request arises as a result
of Landlord entering into a new lease or occupancy agreement for any portion of
the 4th floor of the Building. In the event that Tenant fails to so remove and
restore within such thirty (30) day period, Landlord, at Tenant’s sole cost and
expense, may, but shall not be obligated to, perform Tenant’s obligations under
this section, in which case the cost of such performance, together with a 15%
fee for administrative costs, shall automatically be deemed Additional Rental
due and payable by Tenant to Landlord under the Lease.

8.       Signs.

          8.1       The terms and provisions of Section 39 of the Lease are
hereby amended and restated in their entirety as follows:

                      “39       Signs.

      (a)        Tenant, at Tenant’s sole cost and expense and subject to prior
written approval by Landlord of the size, materials and method of attachment,
which approval Landlord may grant or withhold in its sole discretion, may
display its name on signs (i) at the receptionist desk on the 1st floor of the
Building, and (ii) in the elevator lobbies on floors wholly leased by Tenant
(i.e. on the 2nd and 3rd floors of the Building). Nothing contained in the
foregoing shall prohibit the display of the name of other tenants of the
Building in the 1st floor of the Building provided such display is either within
the common areas of such 1st floor or within the reception area maintained, from
time to time, by Tenant on the 1st floor (the “Reception Area”).

      (b)        Landlord, at its expense (but as part of Operating Expenses),
shall maintain, repair and replace as necessary from time to

 

5



--------------------------------------------------------------------------------

time a directory board within the Reception Area and shall list each tenant of
the Building thereon in a manner, order and style, including size, materials and
method of attachment, at Landlord’s sole discretion.

      (c)       Landlord shall maintain, repair and replace as necessary from
time to time the existing monument-type sign naming the Project (the
“Monument”). The cost of maintaining, repairing or replacing the Monument shall
be included within Operating Expenses. Tenant, at Tenant’s sole cost and
expense, shall be permitted to display its name on the Monument in common with
other tenants of the Building and/or Project. Further, so long as Tenant is
leasing and occupying in excess of fifty percent (50%) of the rentable square
footage of the Building (any subleased space shall not be included in such
measurement), Tenant shall be afforded the top panel on the Monument. Tenant’s
display of its name on the Monument shall be consistent in quality and
appearance with other Class A building monument signs and shall be subject to
the prior approval of Landlord as to size, materials and method of lighting and
attachment. Tenant acknowledges that the Monument and all signage thereon must
comply with, and shall be installed and maintained only if permitted by, Laws
and private restrictive covenants applicable to the Project. No consent by
Tenant shall be required to display the names of other tenants of the Building
and/or Project on the Monument.

      (d)       Tenant, at Tenant’s sole cost and expense, shall maintain,
repair and replace as necessary from time to time the display of its name on the
exterior (front and rear) of the Building in common with other tenants of the
Building. Tenant’s display of its name on the exterior of the Building shall
remain consistent in quality and appearance with other Class A building exterior
signage and shall be subject to the prior approval of Landlord as to size,
materials and method of lighting and attachment. Tenant acknowledges that the
exterior signage must comply with, and shall be maintained, repaired and
replaced only if permitted by, Laws and private restrictive covenants applicable
to the Project. No consent by Tenant shall be required to display the names of
other tenants of the Building on the exterior of the Building.”

         8.2       Except as otherwise provided in Sections 7.3.6 and 10.2 of
this Amendment, subject to the terms and provisions of the Lease (as modified
herein), Tenant shall have the right to maintain its existing Receptionist Area
signage and Building exterior signage (front and rear) (collectively the
“Existing Signage”). Therefore, notwithstanding anything to the contrary set
forth in this Amendment, including the provisions of Section 8.1 above, the
parties hereto acknowledge and agree that Tenant is not obligated to obtain
Landlord’s consent to the size, materials and method of attachment of Tenant’s
Existing Signage.

9.       Deletion of Inapplicable Provision. The parties hereto acknowledge and
agree that the terms and provisions of Section 48 of the Lease are deleted in
their entirety and of no further force or effect.

 

6



--------------------------------------------------------------------------------

10.       Building Entranceway and Receptionist.

            10.1       Tenant covenants and agrees to keep the Building
entranceway door(s) on the 1st floor of the Building unlocked and operable to
the general public at least during the hours of 8:00 a.m. to 5:00 p.m. Mondays
through Fridays, other than on nationally recognized holidays.

            10.2       Unless and until Tenant gives thirty (30) days’ prior
written notice to Landlord as provided below that Tenant will discontinue
Reception Desk (as hereinafter defined) service, Tenant covenants and agrees to
maintain within the Reduced Leased Premises, a manned reception desk (the
“Receptionist Desk”) on the 1st floor of the Building in an area immediately
adjacent to the Building entranceway and accessible to the public. No such
provision of a Receptionist Desk or use of a portion of the Reduced Leased
Premises for public purposes will result in any credit or abatement of Rent or
entitle Tenant to any payment relating thereto. Tenant’s corporate name, logo or
insignia will not appear on the Receptionist Desk except as provided in
Section 39 of the Lease (as restated in Section 8 above). It is the intention of
the parties that the Receptionist Desk appear to tenants and visitors to the
Building to be a Building receptionist desk. Tenant agrees to instruct its
employee who is staffing the Receptionist Desk to direct Building visitors as
reasonably necessary to the offices of Tenant or to the offices of other tenants
of the Building as appropriate. Tenant agrees to maintain the Receptionist Desk
in a clean and orderly fashion and to insure at all times that the Receptionist
Desk shall be free of all office equipment and machinery other than telephone
equipment. Tenant agrees that the Receptionist Desk shall not be the primary
point at which incoming mail or other deliveries are received by Tenant or the
point at which outgoing mail or parcels (except items to be picked up in person
or delivered by local messenger service) are left for pickup. Tenant agrees that
no coats, umbrellas, footwear or other similar items of its employees or
visitors shall be kept in or near the Receptionist Desk. Notwithstanding the
foregoing, Tenant, upon thirty (30) days’ written notice to Landlord, can elect
to discontinue its manning of the Receptionist Desk, in which event Landlord can
elect, at its sole discretion, to enter into a license with Tenant for the use
of the Receptionist Desk upon terms and conditions reasonably acceptable to
Landlord, and to cause the Receptionist Desk to be manned by an employee of
Landlord, in which event (i) the cost of operating, maintaining and repairing
such Receptionist Desk, including, without limitation, the wages, benefits and
labor costs of manning the same, shall be considered part of Operating Expenses,
and (ii) Landlord may elect at any time upon notice to Tenant to discontinue
operation of such Receptionist Desk, in its sole and absolute discretion.
Further, if Tenant elects to discontinue its manning of the Receptionist Desk
pursuant to this Section 10.2, Landlord may direct Tenant, at Tenant’s sole cost
and expense, to remove the Receptionist Desk and/or Tenant’s reception area
signage within thirty (30) days, any replacement of such signage to be subject
to the terms and provisions of Section 39 of the Lease (as amended by this
Amendment).

            11.       Bill of Sale. Notwithstanding anything to the contrary set
forth in the Lease or this Amendment, including Section 2.2 above, Tenant shall
be permitted to leave in the 4th floor portion of the Reduction Leased Premises
the furniture, fixtures and equipment specifically enumerated on Exhibit C
attached hereto (the “Fourth Floor Personal Property”). For and in consideration
of one dollar ($1.00) and other good and valuable consideration, the receipt and
sufficiency of which Tenant acknowledges, contemporaneously with Tenant’s
execution and delivery of this Amendment Tenant will execute and deliver to
Landlord a Warranty Bill of Sale in the form

 

7



--------------------------------------------------------------------------------

attached hereto as Exhibit D conveying all of Tenant’s right, title and interest
in and to the Fourth Floor Personal Property. Tenant represents and warrants
that (i) it is the lawful owner of all right, title and interest in and to the
Fourth Floor Personal Property; (ii) the Fourth Floor Personal Property is free
from all security interests, liens or other encumbrances; and (iii) Tenant has
the right to sell the Fourth Floor Personal Property to Landlord.

12.       Extension Option. Tenant may extend the New Lease Term for one
additional term (the “Extended New Lease Term”) for five (5) years, which
extension may be exercised by Tenant by giving notice of its election to extend
to Landlord at least twelve (12) months prior to the expiration of the New Lease
Term. The Base Rental Rate for such extension shall be the Market Rental Rate
(defined below) for the Extended New Lease Term. For purposes of this
Section 12, “Market Rental Rate” shall mean the annual effective rental rate per
square foot of Rentable Floor Area of the Reduced Leased Premises then being
charged by landlords under new leases of office space in the metropolitan
Madison, Wisconsin market for space similar to the Reduced Leased Premises in a
building of comparable quality and with comparable parking and other amenities.
In determining the Market Rental Rate, Landlord and Tenant (and any appraisers,
if applicable) shall take into account the fact that Tenant shall pay Tenant’s
share of the annual Operating Expenses. Also, in determining the Market Rental
Rate, Landlord and Tenant (and any appraisers, if applicable) shall compare
actual rental rates only (after making appropriate adjustments resulting from
the foregoing facts) and shall take into consideration any discounts,
allowances, free rent, remodeling credits, construction allowances and other
concessions and inducements granted by other landlords. If Landlord and Tenant
cannot agree on the amount of such Market Rental Rate within thirty (30) days
after Tenant exercises the option to extend the New Lease Term, Landlord and
Tenant agree that the determination of the Market Rental Rate for the Extended
New Lease Term shall be made in accordance with the following procedure.
Landlord and Tenant shall each appoint one (1) appraiser within nine
(9) business days after the thirty (30) day period referred to in the preceding
sentence. Those two (2) appraisers shall promptly appoint a third
(3rd) appraiser. Each appraiser appointed hereunder shall be a member of the
American Institute of Real Estate Appraisers (or successor organization) having
at least ten (10) years experience in appraisal of office buildings and office
rental rates in the metropolitan Madison, Wisconsin area. If such appraisers
fail to appoint such third (3rd) appraiser within ten (10) business days after
notice of their appointment, then either Landlord or Tenant, upon written notice
to the other, may request the appointment of a third (3rd) appraiser by the then
President of the Board of Realtors in the Madison, Wisconsin area or any then
similar existing body. Each appraiser so appointed shall independently make
appraisals of the Market Rental Rate of the Leased Premises. Except as
hereinafter provided, the Market Rental Rate of the Reduced Leased Premises for
the Extended New Lease Term shall be the average of the three (3) appraisals of
the Market Rental Rate; provided, however, if the determination of the Market
Rental Rate of one (1) appraiser is disparate from the median of all three
(3) determinations of Market Rental Rate by more than twice the amount by which
the other determination is disparate from the median, then the determination of
such appraiser shall be excluded, the remaining two (2) determinations shall be
averaged and such average shall be binding and conclusive on Landlord and
Tenant. If, after notice by either Landlord or Tenant of the appointment of an
appraiser by the party giving such notice, the other party to whom such notice
is given shall fail, within a period of ten (10) business days after such
notice, to appoint an appraiser, then the appraiser so appointed by the party
giving notice shall have the power to proceed as sole appraiser to determine the
Market Rental Rate of the Reduced Leased Premises. Landlord shall pay the fees
and expenses of the person appointed by Landlord as an

 

8



--------------------------------------------------------------------------------

appraiser hereunder, and Tenant shall pay the fees and expenses of the person
appointed by Tenant as an appraiser hereunder. Landlord and Tenant shall each
pay one-half (1/2) of the fees and expenses of the third (3rd) appraiser
appointed pursuant to the provisions of this Section.

13.       Miscellaneous.

            13.1.       This Amendment and the attached exhibits, which are
hereby incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Except as otherwise expressly provided in this Amendment, under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Leased Premises, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease. Tenant agrees that neither Tenant nor its agents or any other parties
acting on behalf of Tenant shall deliberately or intentionally disclose any
matters set forth in this Amendment or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord. In the event of any
violation of the terms of this Section 13.1, Landlord shall be entitled to all
remedies available at law or in equity.

            13.2.       Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.

            13.3.       In the case of any inconsistency between the provisions
of the Lease and this Amendment, the provisions of this Amendment shall govern
and control.

            13.4.       Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.

            13.5.       The capitalized terms used in this Amendment shall have
the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment.

            13.6.       Tenant hereby represents to Landlord that Tenant has
dealt with no broker in connection with this Amendment other than Inland
Companies and CB Richard Ellis, Inc. (together, “Broker”), to whom Landlord
shall pay a commission pursuant to separate written agreement, and it agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any brokers other than Broker claiming to
have represented Tenant in connection with this Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Amendment other than Broker. Landlord agrees to indemnify and hold Tenant,
its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment.

 

9



--------------------------------------------------------------------------------

            13.7.       Each signatory of this Amendment represents hereby that
he or she has the authority to execute and deliver the same on behalf of the
party hereto for which such signatory is acting.

            13.8.       At Landlord’s option, this Amendment shall be of no
force and effect unless and until accepted by any guarantors of the Lease, who
by signing below shall agree that their guaranty shall apply to the Lease as
amended herein, unless such requirement is waived by Landlord in writing.

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have duly executed this
Amendment as of the day and year first above written.

 

LANDLORD:

FUND VIII AND FUND IX ASSOCIATES, a

Georgia general partnership

By:     Wells Real Estate Fund VIII, L.P., a

          Georgia limited partnership, its

          general partner

          By:    Wells Capital, Inc., a Georgia

                   corporation, its general partner

 

TENANT:

UNITED STATES CELLULAR OPERATING

COMPANY, a Delaware corporation

 

 

By:

 

/s/ Ken Meyers

 

Name:

 

Ken Meyers

 

Title:

 

CFO

                   By:                                          

                   Name:                                    

                   Title:                                        

   

GUARANTOR:

UNITED STATES CELLULAR

CORPORATION, a Delaware corporation

 

By:

 

/s/ Ken Meyers

 

Name:

 

Ken Meyers

 

Title:

 

CFO

 

10



--------------------------------------------------------------------------------

  LANDLORD:

FUND VIII AND FUND IX ASSOCIATES,

a Georgia general partnership

By: Wells Real Estate Fund VIII, L.P.,

a Georgia limited partnership

By:

 

/s/ Douglas P. Williams

Name:

 

Douglas P. Williams

Title:

 

Senior Vice President

By: Wells Partners, L.P.,

  a Georgia limited partnership,

  General Partner

By:

 

Wells Capital, Inc.,

 

a Georgia corporation,

 

General Partner

 

By:

 

/s/ Douglas P. Williams

 

Name:

 

Douglas P. Williams

 

Title:

 

Senior Vice President

By: Wells Real Estate Fund IX, L.P.,

  a Georgia limited partnership

 

By:

 

/s/ Douglas P. Williams

 

Name:

 

Douglas P. Williams

 

Title:

 

Senior Vice President

   

By: Wells Partners, L.P.,

   

a Georgia limited partnership,

   

General Partner

   

By:

 

Wells Capital, Inc.,

     

a Georgia corporation,

     

General Partner

     

By:

 

/s/ Douglas P. Williams

     

Name:

 

Douglas P. Williams

     

Title:

 

Senior Vice President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF COMMON AREA ON 1ST FLOOR OF THE BUILDING

LOGO [g62128img001.jpg]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Exhibit is attached to and made a part of the Second Amendment to Lease
Agreement (the “Second Amendment”) by and between FUND VIII AND FUND IX
ASSOCIATES, a Georgia general partnership (“Landlord”), and UNITED STATES
CELLULAR OPERATING COMPANY, a Delaware corporation (“Tenant”) relating to that
certain lease dated June 4, 1998, which lease has been previously amended by
instrument dated October 31, 2001 (the foregoing, together with the Second
Amendment, sometimes hereinafter collectively the “Lease”).

A.       Subject to the following terms and provisions Tenant, following full
and final execution and delivery of the Second Amendment to which this Exhibit
is attached, shall have the right to perform alterations, additions and
improvements in the Reduced Leased Premises (the “Alterations”).

B.       Tenant shall not make any Alterations without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed. However, Landlord’s consent shall not be
required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Reduced Lease Premises or Building; (3) will not affect the
systems or structure of the Building; and (4) does not require work to be
performed inside the walls or above the ceiling of the Reduced Leased Premises.
However, even though consent is not required, the performance of Cosmetic
Alterations shall be subject to all the other provisions of this Exhibit. Prior
to starting work, Tenant shall furnish Landlord with plans and specifications
reasonably acceptable to Landlord; names of contractors reasonably acceptable to
Landlord (provided that Landlord may designate specific contractors with respect
to Building systems); copies of contracts; necessary permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord; and any security for performance that is reasonably
required by Landlord. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality that is at least equal
to the quality designated by Landlord as the minimum standard for the Building.
Landlord may designate reasonable rules, regulations and procedures for the
performance of work in the Building and, to the extent reasonably necessary to
avoid disruption to the occupants of the Building, shall have the right to
designate the time when Alterations may be performed. Tenant shall reimburse
Landlord within 30 days after receipt of an invoice for reasonable sums paid by
Landlord for third party examination of Tenant’s plans for non-Cosmetic
Alterations. Upon completion, Tenant shall furnish “as-built” plans (except for
Cosmetic Alterations), completion affidavits, full and final waivers of lien and
receipted bills covering all labor and materials. Tenant shall assure that the
Alterations comply with all insurance requirements and laws. Landlord’s approval
of an Alteration shall not be a representation by Landlord that the Alteration
complies with applicable laws or will be adequate for Tenant’s use.

C.       Provided Tenant is not in default under the Lease, Landlord agrees to
contribute the sum of $373,585 (i.e. $5.00 per square foot of Rentable Area of
the Reduced Leased Premises) (the “Allowance”) toward the cost of performing the
Alterations. The Allowance shall be

 

Exhibit B - 1



--------------------------------------------------------------------------------

paid to Tenant, or, at Landlord’s option, to the order of the general contractor
that performed the Alteration, within thirty (30) days following receipt by
Landlord of (1) receipted bills covering all labor and materials expended and
used in the Alteration; and (2) for non-Cosmetic Alterations, a sworn
contractor’s affidavit from the general contractor and a request to disburse
from Tenant containing an approval by Tenant of the work done and the “as-built”
plans, completion affidavits and full and final waivers of lien required under
Section B above.

D.       In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Alterations and/or Allowance. If Tenant does not submit a
request for payment of the entire Allowance to Landlord in accordance with the
provisions contained in this Exhibit by June 30, 2007, any unused amount shall
accrue to the sole benefit of Landlord; provided, however, that, so long as
Tenant is not then in default under any of the terms or provisions of the Lease,
Tenant shall be entitled to a credit against Base Rental in an amount equal to
any such unutilized portion of the Allowance, it being further understood that
(1) that any such credit against Base Rental shall be applied to Base Rental
first coming due after June 30, 2007, until the unutilized Allowance is fully
exhausted, and (2) for each day or partial day that Tenant receives a credit
against Base Rental pursuant to this Section, the New Lease Term shall be
extended by an equal number of days. For example, if on June 30, 2007, there
remains $50,000.00 of unutilized Allowance dollars and Tenant is not then in
default under the terms and provisions of the Lease, Tenant will be entitled to
a $50,000.00 credit against its July 2007 installment of Base Rental and the New
Lease Term will be extended by twenty (20) days.

E.       Tenant agrees to accept the Reduced Leased Premises in its “as-is”
condition and configuration, it being agreed that Landlord shall not be required
to perform any work or, except as provided above with respect to the Allowance,
incur any costs in connection with the construction or demolition of any
improvements in the Reduced Leased Premises.

F.       This Exhibit shall not be deemed applicable to any additional space
added to the Reduced Leased Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions to the Reduced Leased Premises in the event of a
renewal or extension of the New Lease Term, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement to the Lease.

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

FOURTH FLOOR PERSONAL PROPERTY

 

US Cellular

Terrace Dr/Madison, WI

Leftover Product 4th floor

 

Qty

    

Item

    

Category

    

Finishes

    

1

    

41x30 panel

    

Avenir panels

    

5641/4686

  

2

    

41x36 panel

    

Avenir panels

    

5641/4686

  

2

    

41x42 panel

    

Avenir panels

    

5641/4686

  

1

    

41x60 panel

    

Avenir panels

    

5641/4686

  

34

    

53x24 panel

    

Avenir panels

    

5641/4686

  

9

    

53x36 panel

    

Avenir panels

    

5641/4686

  

4

    

53x42 panel

    

Avenir panels

    

5641/4686

  

3

    

65x30 P4 panel

    

Avenir panels

    

5641/4686

  

1

    

65x30 panel

    

Avenir panels

    

5641/4686

  

7

    

65x30 panel

    

Avenir panels

    

5641/4686

  

3

    

65x36 P4 panel

    

Avenir panels

    

5641/486

  

6

    

65x36 panel

    

Avenir panels

    

5641/4686

  

5

    

65x42 P4 panel

    

Avenir panels

    

5641/4686

  

1

    

65x42 panel

    

Avenir panels

    

5641/4686

  

3

    

65x48 panel

    

Avenir panels

    

5641/4686

  

1

    

36” Bin w/ lock

    

Avenir storage

    

4686

  

66

    

24”d shared cant

    

Avenir supports

    

4686

  

34

    

side supports

    

Avenir supports

    

black

  

35

    

24x36 straight

    

Avenir wksfs

    

2766

  

34

    

24x42 straight

    

Avenir wksfs

    

2766

  

2

    

RH Jetty Manager station

    

Context

    

4762

  

9

    

p4 powerways

    

Avenir panels

    

black

  

7

    

30”w 24”d storage cab’t

    

700 series
storage

    

4686

  

2

    

336”w 18”d storage cab’t

    

700 series
storage

    

4686

  

9

    

30”w 2-dwr lateral

    

800 series
storage

    

4686

  

22

    

36”w 2-dwr lateral

    

800 series
storage

    

4686

  

2

    

36”w 3-dwr lateral

    

800 series
storage

    

4686

  

4

    

36”w 5-dwr lateral

    

800 series
storage

    

4686

  

 

Exhibit C



--------------------------------------------------------------------------------

4

    

42”w 5-dwr lateral

    

800 series
storage

  

4686

  

2

    

41x30 P4 panel

    

Avenir panels

  

5641/4686

  

3

    

41x30 panel

    

Avenir panels

  

5641/4686

  

3

    

41x36 P4 panel

    

Avenir panels

  

5641/4686

  

2

    

41x42 P4 panel

    

Avenir panels

  

5641/4686

  

6

    

53x24 panel

    

Avenir panels

  

5641/4686

  

18

    

53x30 P4 panels

    

Avenir panels

  

5641/4686

  

18

    

53x30 panel

    

Avenir panels

  

5641/4686

  

4

    

53x36 P4 panel

    

Avenir panels

  

5641/4686

  

103

    

53x36 panel

    

Avenir panels

  

5641/4686

  

52

    

53x60 P4 panel

    

Avenir panels

  

5641/4686

  

7

    

53x60 panel

    

Avenir panels

  

5641/4686

  

11

    

65x24 P4 panel

    

Avenir panels

  

5641/4686

  

7

    

65x24 panel

    

Avenir panels

  

5641/4686

  

33

    

65x30 P4 panel

    

Avenir panels

  

5641/4686

  

37

    

65x30 panel

    

Avenir panels

  

5641/4686

  

90

    

65x36 P4 panel

    

Avenir panels

  

5641/4686

  

34

    

65x36 panel

    

Avenir panels

  

5641/4686

  

220

    

65x42 P4 panel

    

Avenir panels

  

5641/4686

  

24

    

65x42 panel

    

Avenir panels

  

5641/4686

  

19

    

65x48 P4 panel

    

Avenir panels

  

5641/4686

  

19

    

65x48 panel

    

Avenir panels

  

5641/4686

  

1

    

65x60 panel

    

Avenir panels

  

5641/4686

  

114

    

PAB253

    

Avenir panels

  

4686

  

102

    

24” BBF ped

    

Avenir storage

  

4686

  

178

    

24” FF ped

    

Avenir storage

  

4686

  

101

    

36” Bin w/ lock

    

Avenir storage

  

4686

  

67

    

42” Bin w/ lock

    

Avenir storage

  

4686

  

1

    

48” Bin w/ lock

    

Avenir storage

  

4686

  

2

    

72” bin w/ lock

    

Avenir storage

  

4686

  

75

    

24”d LH cant

    

Avenir supports

  

4686

  

75

    

24”d RH cant

    

Avenir supports

  

4686

  

2

    

24”d shared cant

    

Avenir supports

  

4686

  

3

    

flat brackets for 24”d

    

Avenir supports

  

black

  

16

    

side supports

    

Avenir supports

  

black

  

98

    

24x36 straight

    

Avenir wksfs

  

2766

  

2

    

24x42 straight

    

Avenir wksfs

  

2766

  

101

    

24x48 split corner

    

Avenir wksfs

  

2766

  

4

    

24x48 straight

    

Avenir wksfs

  

2766

  

77

    

24x60 straight

    

Avenir wksfs

  

2766

  

2

    

24x72 straight

    

Avenir wksfs

  

2766

  

4

    

30” trans tops

    

Avenir wksfs

  

2766/6617

  

6

    

30x42 straight

    

Avenir wksfs

  

2766

  

6

    

30x60 straight

    

Avenir wksfs

  

2766

  

6

    

30x72 straight

    

Avenir wksfs

  

2766

  

2

    

42” trans tops

    

Avenir wksfs

  

2766/6617

  

 

Exhibit C



--------------------------------------------------------------------------------

3

    

LH Jetty Manager stations

  

Context

  

4762

  

431

    

p4 powerways

  

Avenir panels

  

black

  

7

    

RH Jetty Manager station

  

Context

  

4762

  

4

    

53x24 panel

  

Avenir panels

  

5641/4686

  

4

    

53x36 P4 panel

  

Avenir panels

  

5641/4686

  

4

    

24” BBF ped

  

Avenir storage

  

4686

  

4

    

36” Bin w/ lock

  

Avenir storage

  

4686

  

2

    

side supports

  

Avenir supports

  

black

  

4

    

p4 powerways

  

Avenir panels

  

black

  

8

    

24x36 straight

  

Avenir wksfs

  

2766

  

LOGO [g62128img003.jpg]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BILL OF SALE

WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS that, effective the 1st day of January, 2007,
UNITED STATES CELLULAR OPERATING COMPANY, a Delaware corporation, successor in
interest to Westel – Milwaukee Company, Inc., d/b/a Cellular One (“Seller”), for
good and valuable consideration, the receipt whereof is hereby acknowledged, to
Seller in hand paid by FUND VIII AND FUND IX ASSOCIATES, a Georgia general
partnership (“Purchaser”), has granted, bargained, sold, transferred and
delivered, and by these presents does grant, bargain, sell, transfer and deliver
unto Purchaser, Purchaser’s successors and assigns, the furniture, fixtures and
equipment set forth on Schedule 1 attached hereto and made a part hereof
(collectively, the “Fourth Floor Personal Property”).

TO HAVE AND TO HOLD the same unto Purchaser, Purchaser’s successors and assigns,
forever.

AND SELLER does, for Seller and Seller’s successors and assigns, covenant to and
with Purchaser that Seller is the lawful owner of the Fourth Floor Personal
Property; that the Fourth Floor Personal Property is free from encumbrances;
that Seller has good right to sell the same, and that Seller will warrant and
defend the sale hereby made against the lawful claims and demands of all persons
whomsoever.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed effective
the day and year first above written.

 

UNITED STATES CELLULAR OPERATING

COMPANY, a Delaware corporation

By:

 

/s/ Ken Meyers

Name:

 

Ken Meyers

Its:

 

CFO

 

Exhibit D



--------------------------------------------------------------------------------

Schedule 1

[to Warranty Bill of Sale]

Schedule of Fourth Floor Personal Property

US Cellular

Terrace Dr/Madison, WI

Leftover Product 4th floor

 

Qty

  

Item

  

Category

  

Finishes

    

1

  

41x30 panel

  

Avenir panels

  

5641/4686

  

2

  

41x36 panel

  

Avenir panels

  

5641/4686

  

2

  

41x42 panel

  

Avenir panels

  

5641/4686

  

1

  

41x60 panel

  

Avenir panels

  

5641/4686

  

34

  

53x24 panel

  

Avenir panels

  

5641/4686

  

9

  

53x36 panel

  

Avenir panels

  

5641/4686

  

4

  

53x42 panel

  

Avenir panels

  

5641/4686

  

3

  

65x30 P4 panel

  

Avenir panels

  

5641/4686

  

1

  

65x30 panel

  

Avenir panels

  

5641/4686

  

7

  

65x30 panel

  

Avenir panels

  

5641/4686

  

3

  

65x36 P4 panel

  

Avenir panels

  

5641/486

  

6

  

65x36 panel

  

Avenir panels

  

5641/4686

  

5

  

65x42 P4 panel

  

Avenir panels

  

5641/4686

  

1

  

65x42 panel

  

Avenir panels

  

5641/4686

  

3

  

65x48 panel

  

Avenir panels

  

5641/4686

  

1

  

36” Bin w/ lock

  

Avenir storage

  

4686

  

66

  

24”d shared cant

  

Avenir supports

  

4686

  

34

  

side supports

  

Avenir supports

  

black

  

35

  

24x36 straight

  

Avenir wksfs

  

2766

  

34

  

24x42 straight

  

Avenir wksfs

  

2766

  

2

  

RH Jetty Manager station

  

Context

  

4762

  

9

  

p4 powerways

  

Avenir panels

  

black

  

7

  

30”w 24”d storage cab’t

  

700 series
storage

  

4686

  

2

  

336”w 18”d storage cab’t

  

700 series
storage

  

4686

  

9

  

30”w 2-dwr lateral

  

800 series
storage

  

4686

  

22

  

36”w 2-dwr lateral

  

800 series
storage

  

4686

  

2

  

36”w 3-dwr lateral

  

800 series
storage

  

4686

  

4

  

36”w 5-dwr lateral

  

800 series
storage

  

4686

  

 

Schedule 1 to Exhibit D



--------------------------------------------------------------------------------

4

    

42”w 5-dwr lateral

    

800 series
storage

  

4686

  

2

    

41x30 P4 panel

    

Avenir panels

  

5641/4686

  

3

    

41x30 panel

    

Avenir panels

  

5641/4686

  

3

    

41x36 P4 panel

    

Avenir panels

  

5641/4686

  

2

    

41x42 P4 panel

    

Avenir panels

  

5641/4686

  

6

    

53x24 panel

    

Avenir panels

  

5641/4686

  

18

    

53x30 P4 panels

    

Avenir panels

  

5641/4686

  

18

    

53x30 panel

    

Avenir panels

  

5641/4686

  

4

    

53x36 P4 panel

    

Avenir panels

  

5641/4686

  

103

    

53x36 panel

    

Avenir panels

  

5641/4686

  

52

    

53x60 P4 panel

    

Avenir panels

  

5641/4686

  

7

    

53x60 panel

    

Avenir panels

  

5641/4686

  

11

    

65x24 P4 panel

    

Avenir panels

  

5641/4686

  

7

    

65x24 panel

    

Avenir panels

  

5641/4686

  

33

    

65x30 P4 panel

    

Avenir panels

  

5641/4686

  

37

    

65x30 panel

    

Avenir panels

  

5641/4686

  

90

    

65x36 P4 panel

    

Avenir panels

  

5641/4686

  

34

    

65x36 panel

    

Avenir panels

  

5641/4686

  

220

    

65x42 P4 panel

    

Avenir panels

  

5641/4686

  

24

    

65x42 panel

    

Avenir panels

  

5641/4686

  

19

    

65x48 P4 panel

    

Avenir panels

  

5641/4686

  

19

    

65x48 panel

    

Avenir panels

  

5641/4686

  

1

    

65x60 panel

    

Avenir panels

  

5641/4686

  

114

    

PAB253

    

Avenir panels

  

4686

  

102

    

24” BBF ped

    

Avenir storage

  

4686

  

178

    

24” FF ped

    

Avenir storage

  

4686

  

101

    

36” Bin w/ lock

    

Avenir storage

  

4686

  

67

    

42” Bin w/ lock

    

Avenir storage

  

4686

  

1

    

48” Bin w/ lock

    

Avenir storage

  

4686

  

2

    

72” bin w/ lock

    

Avenir storage

  

4686

  

75

    

24”d LH cant

    

Avenir supports

  

4686

  

75

    

24”d RH cant

    

Avenir supports

  

4686

  

2

    

24”d shared cant

    

Avenir supports

  

4686

  

3

    

flat brackets for 24”d

    

Avenir supports

  

black

  

16

    

side supports

    

Avenir supports

  

black

  

98

    

24x36 straight

    

Avenir wksfs

  

2766

  

2

    

24x42 straight

    

Avenir wksfs

  

2766

  

101

    

24x48 split corner

    

Avenir wksfs

  

2766

  

4

    

24x48 straight

    

Avenir wksfs

  

2766

  

77

    

24x60 straight

    

Avenir wksfs

  

2766

  

2

    

24x72 straight

    

Avenir wksfs

  

2766

  

4

    

30” trans tops

    

Avenir wksfs

  

2766/6617

  

6

    

30x42 straight

    

Avenir wksfs

  

2766

  

6

    

30x60 straight

    

Avenir wksfs

  

2766

  

6

    

30x72 straight

    

Avenir wksfs

  

2766

  

2

    

42” trans tops

    

Avenir wksfs

  

2766/6617

  

 

Schedule 1 to Exhibit D



--------------------------------------------------------------------------------

3

    

LH Jetty Manager stations

    

Context

  

4762

  

431

    

p4 powerways

    

Avenir panels

  

black

  

7

    

RH Jetty Manager station

    

Context

  

4762

  

4

    

53x24 panel

    

Avenir panels

  

5641/4686

  

4

    

53x36 P4 panel

    

Avenir panels

  

5641/4686

  

4

    

24” BBF ped

    

Avenir storage

  

4686

  

4

    

36” Bin w/ lock

    

Avenir storage

  

4686

  

2

    

side supports

    

Avenir supports

  

black

  

4

    

p4 powerways

    

Avenir panels

  

black

  

8

    

24x36 straight

    

Avenir wksfs

  

2766

  

LOGO [g62128img002.jpg]

 

Schedule 1 to Exhibit D